Title: To James Madison from Robert Morris, 29 September 1802
From: Morris, Robert
To: Madison, James


Sir,
New Brunswick 29. Septr. 1802
In consequence of a Certificate dated 6. Septr. 1802 from your office under the Signature of Stephen Pleasonton Clerk in your absence, I have issued a Commission of Bankruptcy, among others, to Josiah Shinn & in consequence of a Notification thereof Isaiah Shinn has this day come forwarded [sic], & produces a Commission from the president appointing him a Commissioner of Bankruptcy, and says there is no such person, to his knowledge, as Josiah Shinn.
I therefore wish to be informed whether there is a mistake in the Certificate, or whether there is also a Commission to Josiah Shinn. I am Sir with respect your very Huml Servt.
RM
 

   
   Draft (NjR).



   
   See Morris to JM, 3 Sept. 1802, and n.



   
   On 2 Oct. 1802 Pleasonton wrote Morris to say that “Isaiah Shinn is the person appointed and not Josiah” (NjR).


